DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2021 has been entered.

	
Response to Arguments
Applicant’s arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
In response to applicant remarks regarding the amended change “chamber” to “space”, the examiner disagrees. While applicant contends that the present invention is not a series of containers or compartments where ingredients flow between, rather it’s a single interior space with the different elements occupying space right next to each other in a continuous manner, i.e., no definite edge or wall separating the spaces, especially between the hydrolytic degritter space and the anaerobic digester space, it is noted that the above features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145 (VI).
Additionally, the above description of the present invention, cannot be found in the specification as filed.

In response to applicant remarks regarding the addition of the hot water and manure, the examiner disagrees. The examiner has previously interpreted the mixer 30 of Dvorak a first hydrolytic degritting chamber (space). Furthermore, Dvorak as modified provides a single unitary structure. Thus, adding the hot water and manure to the mixer end of Dvorak is analogous to adding the hot water and manure at the first end of the single unitary structure.
In response to applicant remarks that the walls are partial, as best as can be understood, the examiner disagrees. It was previously implied that the walls are “partial walls” as the slurry must at least move over the wall(s). Frederick discloses a linear unitary structure as shown in at least Figs. 3, 4 and 6A, 6B, 7A and 7B, comprising an aqueous slurry that passes over and under at least 3 walls wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom (In a continuous flow type process, the aqueous slurry may be introduced into the first vessel 112 on a continuous basis through first slurry inlet 124; Col. 7, lines 44-47) as discussed in at least Col. 7, line 7-Col. 9, line 40 and shown in Fig. 4. Thus, Frederick discloses “partial walls”. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP § 2145 (VI).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of insulation required) are not recited in the rejected claim(s).  Although the claims are interpreted in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Dvorak US 7,179,642 in view of White US 6,207,057 and Frederick et al. (hereinafter Frederick) US 6,860,997.
Regarding Claim 1, Dvorak discloses a method for anaerobic digestion comprising: adding heated water or steam to combine with animal manure to form a slurry sufficient to raise the temperature from about 50°C to about 60°C (95-130°F, see Col. 6, lines 37-39), wherein the animal manure and water are placed in a hydrolytic degritting chamber (space) [30] as discussed in at least Col. 3, line 53-Col. 4, line 14 and Col. 4, lines 50-59; transfer of the manure slurry at least a portion of the manure slurry [144] from the hydrolytic degritting chamber (space) into a fist end an anaerobic digester chamber (space) [40] allow the slurry to digest as discussed in at least Col. 6, lines 46-47; and transfer of at least a portion of the mixed and digested manure slurry of the digested mixture to a secondary solid-phase digester chamber (space) [50], loaded with dry biomass and fermenting the mixture at a temperature of at least about 50°C to about 60°C and removing the bio-organic fertilizer from the solid-phase digester chamber (space) as discussed in at least Col. 7, lines 30-56. 
The range of temperatures taught by Dvorak partially overlaps the claimed temperature range, absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Dvorak does not explicitly state that no heaters are used during the entire process. However, Dvorak discloses in Col. 3, line 53-Col. 4, line 14 and Col. 4, lines 50-59 wherein the water and/or manure maybe preheated to the desired temperature before addition to the tank. Dvorak also discloses wherein the tank can be insulated with insulation [86 and 94] as discussed in at least Col. 3, lines 22-32 to hold a temperature at about 50 to about 60°C during the entire 
Dvorak does not explicitly disclose that the unitary structure is insulated to hold a temperature at about 50°C to about 60°C.
However, since Dvorak does disclose that the digester enclosure is insulated with insulation [86 and 94] as discussed in Col. 3, lines 21-25, adding heated water to the manure before adding it to the tank as discussed in Col. 6, lines 30-32 and that hot water is known to be used to heat the manure in other forms (the pipe carries hot water) as discussed in Col. 3, lines 54-59.
It would have been obvious to one skilled in the art at the time of invention to add the insulation of Dvorak to both the hydrolytic degritter and secondary solid phase digester space such that the insulation surrounds the space sufficient to maintain the elevated temperature during the entire method because it is the simple addition of a known component (insulation) to a known apparatus (degritter/digester), obviously resulting in a tank that is better able to maintain a set temperature with a reasonable expectation of success.  
Dvorak does not disclose wherein all the chambers (spaces) are arranged linearly in a single unitary structure. 

Absent unexpected results, it would have been obvious to one having ordinary skill in the art to connect all of the chambers (spaces) arranged linearly as a unitary structure as taught by White, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(V)(B). 
It would have also been obvious to one of ordinary skill to provide a single unitary structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(V)(B).
Dvorak also does not explicitly disclose wherein degritted manure slurry flows by horizontal flow pressure from the first end of the horizontal space, over and under at least 3 walls between a first end and a second end of the anaerobic space wherein the at least 3 additional partial walls alternate between a wall hanging from the top of the anaerobic space and a wall projecting from the bottom of the anaerobic space, creating a digestate, which digestate moves into a secondary solid-phase digester space. However, Dvorak does disclose that solids may be removed from the mixing space 30 by any other suitable system. See Col. 4, lines 9-13. 
Frederick discloses a linear unitary structure as shown in at least Figs. 3, 4 and 6A, 6B, 7A and 7B, comprising an aqueous slurry that passes over and under at least 3 additional partial walls wherein the plurality of walls alternate between a wall hanging from the top of the space and a wall projecting from the bottom (In a continuous flow type process, the aqueous slurry may be introduced into the first vessel 112 on a continuous basis through first slurry inlet 124; Col. 7, lines It is to be appreciated that a plurality of second containers 126 may be disposed within or adjacent to a single first container 112, allowing for progressive filtration of the aqueous slurry.” and “a digester system may comprise a plurality” as discussed in at least Col. 9, lines 36-65. Therefore, the device of Frederick is capable of passing degritted manure slurry flows by horizontal flow pressure from the first end of the horizontal space, over and under at least 3 additional partial walls to a second end wherein the plurality of walls alternate between a wall hanging from the top of the space and a wall projecting from the bottom of the space, creating a digestate, which digestate moves into a secondary solid-phase digester space. See MPEP § 2114.
Furthermore, in the alternative, since Frederick discloses that a plurality of digesters and second containers may be used, it would have been obvious to one of ordinary skill in the art to provide additional digesters and/or second separation containers to optimize the amount of gas produced in the digestion phase in order to provide a cost effective energy source for plant operations. Furthermore, the use of additional digesters and/or second separation containers are known to reduce the short circuiting of solids by separating the stages and optimizing the retention time in each stage.

    PNG
    media_image1.png
    784
    1127
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Dvorak in view of White with the horizontal flow pressure process of Frederick in order to improve mixing and ensure that the slurry produced can easily flow through the treatment system for processing, which in turn aids in optimal production of the biogas.
Additionally, as to the contents of the solid-phase digester space, Dvorak does not explicitly state that the solid-phase digester space is loaded with dry biomass, the contents of the solid-phase digester space depend on the intended use of. However, Dvorak does disclose a solid-phase digester space [50] for holding respective biomass as implied in Col 4, line 60-Col 5, line 18. Therefore, absent unexpected results it would have been obvious to one of ordinary skill in the art to load the solid-phase digester space with dry biomass in order to optimize the anaerobic digestion process.
Regarding Claim 2, Dvorak does not disclose wherein the animal manure is from hogs and the containment building is a hog house.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dvorak to treat hog manure from a hog house as taught by White to provide an environmentally friendly method of disposing hog manure in order to eliminate damages to the environment such as contaminating the ground water. 
Regarding Claim 3, Dvorak discloses wherein the animal manure and heated water are left in the hydrolytic degritting space for about 24 hours before removal as discussed in at least Col. 6, lines 46-47.
Regarding Claim 6, Dvorak discloses wherein the bio-organic fertilizer removed from the secondary solid-phase digester space is further dried before use as discussed in at least Col. 7, lines 45-58 and Col. 9, lines 33-39.
Regarding Claim 7, Dvorak discloses wherein the material removed is used as bio-organic fertilizer as discussed in at least Col. 7, lines 45-58, Col. 8, lines 30-36 and Col. 9, lines 18-39.
Regarding Claim 8, Dvorak discloses wherein the anaerobic digestion of the digester also produces biogas in the form of methane gas, which is collected in the space above the liquid in the digester and below the roof, the biogas can also be stored in a gas storage chamber as discussed in at least Col. 4, lines 40-44.
Regarding Claim 15, Dvorak discloses wherein degritting is accomplished by hydrolysis and sedimentation as discussed in at least Col. 3, line 53-Col. 4, line 14, Col. 4, lines 50-59 and Col. 6, lines 33-45.
Claim 19, Dvorak discloses periodically removing undiluted animal manure (unprocessed cow manure from barn, Fig. 7:336 and Fig. 8:336) from the animal containment building discussed in Col. 6, lines 27-30. Therefore, Dvorak inherently discloses wherein the undiluted animal manure is periodically removed daily (after a stay of approximately one day; Col. 6, lines 46-47).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Dvorak US 7,179,642 in view of White US 6,207,057 and Frederick US 6,860,997 as applied above to claims 1-3, 6-8, 15 and 19, further in view of Verhave et al. (hereinafter Verhave) US 2009/0282882.
Regarding Claim 4, Dvorak in view of White and Frederick does not explicitly discloses wherein the degritted animal manure remains in the anaerobic digester spacer for at least 10 days before a portion is removed.
Verhave discloses wherein the degritted animal manure remains in the anaerobic digester for at least 10 days before a portion is removed as discussed in at least paragraphs 20 and 23.
It would have been obvious to one of ordinary skill in the art to modify Dvorak in view of White and Frederick with the process of Verhave to achieve optimal remediation of the animal manure and optimal production of biogas and/or fertilizer.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYDIA EDWARDS/Examiner, Art Unit 1799